Citation Nr: 0840998	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.  

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left herniorrhaphy, to include 
the surgical scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to march 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The issue of entitlement to an increased (compensable) rating 
for postoperative residuals of a left herniorrhaphy, to 
include the surgical scar, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision in August 1961, the RO 
denied service connection for psoriasis.  It was held that 
there was no evidence of psoriasis during service.  Appellant 
was notified of the decision and did not timely disagree 
therewith.

2.  Evidence received since the August 1961 rating decision 
does not include any evidence that tends to relate a skin 
disorder (psoriasis) to the veteran's service.  It is 
cumulative and redundant and does not raise a reasonable 
possibility of allowing the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for psoriasis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for psoriasis, a March 2004 letter to the veteran 
from the RO specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

As to previously denied claims, in Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
notified of the evidence and information necessary to reopen 
the claim and to establish entitlement to the underlying 
claim for benefit sought in the March 2004 VCAA letter 
mentioned above.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disabilities is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).



Whether New and Material evidence has been Received to Reopen 
the Claim of Entitlement to Service Connection for Psoriasis

Background

In an August 1961 rating decision, the RO denied service 
connection for psoriasis.  The evidence considered at that 
time included the veteran's service treatment records which 
are negative for complaints of, or treatment for a skin 
condition during service.  A post service VA examination 
dated in July 1961 showed psoriasis, seborrheic type.  

The RO denied service connection for psoriasis as this 
condition was not diagnosed or otherwise shown during 
service.  

Evidence added to the record since the August 1961 denial 
includes a statement as provided by a private physician dated 
in April 1992 and added to the record in April 2004, which 
attests to the fact that the veteran had a history of 
psoriasis since 1952.  The veteran had been a patient of this 
physician since 1959.  Also added to the record were VA 
treatment records dated in 2004 which reflect treatment for 
psoriasis.  Private records dated in 1995 and VA records in 
2008 reflect treatment for conditions other than a skin 
disorder.  

Criteria and Analysis

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108.

As is pertinent to this appeal "new" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. 

An August 1961 rating decision denied service connection for 
psoriasis.  It was noted at that time that a skin condition 
was not noted during service or for years thereafter, and 
that post service diagnosis of psoriasis was not shown to be 
related to such service.  There was notice provided to the 
appellant and he did not disagree with the decision.  That 
decision is final.  

For evidence to be new and material in light of the prior 
findings, it would have to tend to show that the veteran's 
presently diagnosed skin condition, was related to military 
service.  As indicated above, the evidence received since the 
August 1961 decision consists of a private physician's 1992 
statement that the veteran had a history of psoriasis since 
1954 (this is after the veteran's active period ended in 
1953) and that he had treated the veteran for this condition 
since 1959.  VA records reflect that the veteran had 
psoriasis in 2004.  

None of these records relate any current skin condition to 
the veteran's active duty service.  A chronic skin disorder 
was not clinically shown until after military service.  
Moreover, the private physician's report that he had treated 
the veteran for psoriasis since 1959 is many years after 
service, and the veteran's report that he had this condition 
since 1954 is also subsequent to his military service which 
ended in 1953.  As no evidence received since the August 1961 
decision suggests a relationship between military service and 
his psoriasis, the evidence received since 1961 does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Consequently, the claim may not be reopened.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim seeking service connection for 
psoriasis is denied.  


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for an increased 
(compensable) rating for residuals of a left herniorrhaphy, 
to include postoperative surgical scar.  The veteran argues 
that his left hernia is recurrent, and that he experiences 
pain in the same general area as the service-connected 
hernia.  The Board notes that VA examinations in 2004 showed 
that the veteran had a femoral hernia which was a separate 
and distinct hernia from his service-connected hernia.  
Examination at that time showed a 5 centimeter (cm) linear 
left inguinal scar that was white and nontender.  There was 
no pain on palpation and no adherence.  More recently, a VA 
record dated from April 2008 reflects a recurrent left 
inguinal hernia.  Additional examination is necessary to 
determine whether the veteran currently has manifestations of 
his service-connected left herniorrhaphy or a separate and 
distinct hernia.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, the Board further notes that in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (the Court) determined that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Although a December 2004 VCAA letter advised the veteran that 
an increase in disability must be shown for an increased 
rating, the letters did not address the crucial point 
regarding the effect that the worsening of the veteran's 
post-operative inguinal hernia had on his employment and 
daily life.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA). See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; and 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer 
requires that VA request that the claimant 
provide any evidence in his or her 
possession that pertains to the claim.  73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008).

The AMC/RO should provide the veteran with 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish ratings and 
effective dates for the benefit sought as 
outlined by the Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006).

VA must also provide notice that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) notice of the specific 
requirements needed for an increased 
rating for his postoperative inguinal 
hernia, to include the criteria for rating 
scars, and the effect of that worsening 
has on the claimant's employment and daily 
life; (3) notification that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant DCs, which typically provide for 
a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined by 
the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The veteran must be afforded a VA 
medial examination to assess the current 
severity of his service-connected  left 
hernia repair, to include the associated 
surgical scar.  The claims file should be 
made available to the examiner for review 
in conjunction with this examination.  

With respect to the veteran's residuals of 
left herniorrhaphy, the clinician should 
determine whether it is:

(1) small, reducible or without true 
hernia protrusion;

(2) postoperative recurrent, readily 
reducible and well supported by truss or 
belt;

(3) small, postoperative recurrent, not 
well-supported by truss or not readily 
reducible; or

(4) large postoperative, recurrent, nor 
well supported under ordinary conditions 
and not readily reducible when considered 
inoperable.  38 C.F.R. § 4.114, DC 7338 
(2008).

With respect to the associated surgical 
scar, the latter examiner should make a 
determination as to whether it is: (1) 
deep or cause limitation of motion of 
either leg and whether the scars exceed 6 
square inches; or

(2) superficial (i.e., not associated with 
underlying soft tissue damage) and painful 
on examination; or

(3) superficial, and unstable (i.e., 
having frequent loss of covering of skin 
over the scar).  38 C.F.R. § 4.118, DCs 
7803, 7804 (2008). 

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  If 
the veteran remains dissatisfied with the 
outcome, the AMC/RO should issue an 
appropriate SSOC, which includes the 
criteria for rating hernias and scars, and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


